Exhibit 10.69


SEATTLE GENETICS, INC.
Senior Executive Annual Bonus Plan
This Senior Executive Annual Bonus Plan (the “Plan”) is intended to enhance
stockholder value by promoting a connection between the performance of Seattle
Genetics, Inc. (the “Company”) and the compensation of senior executives of the
Company and to promote retention of participating senior executives.
1.Executives of the Company at the Vice President level and above
(“Participants”) are eligible to receive annual bonuses for each calendar year
(each, a “Plan Year”) according to this Plan. The Plan will be administered by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have all powers and discretion necessary to
administer the Plan including any adjustments, amendments and modifications to
the Plan or its application to all or any participants and to control its
operation and may delegate responsibilities to Company officers as it deems
appropriate. Participants are eligible to receive bonuses for each Plan Year
based on their individual performance and the Company’s performance during such
Plan Year. A Participant who does not demonstrate satisfactory individual
performance (50% or higher) during any Plan Year, however, will not be eligible
for any portion of his or her bonus for such Plan Year, including the portion
based on Company performance.
2.    For each Plan Year, Company performance shall be determined by the
Committee based on the Company’s ability to meet or exceed Company goals for
such Plan Year, as set forth by the Board of Directors of the Company or the
Committee, which may include such factors as: sales or commercial goals;
research, development and clinical activities, milestones and go/no go
decisions; hiring, retention, development of plans and other operational goals;
strategic alliances and acquisitions; acquisitions and licensing or partnering
transactions; international expansion goals, government affairs and public
policy goals; manufacturing and supply goals; quality goals; regulatory goals;
expense and cost reduction goals; debt reduction; improvement in or attainment
of working capital levels; financings; implementation or completion of projects
or processes; and financial metrics, including stock price performance,
profitability, cash flow or net income. For clarification, the Committee may
determine in its sole discretion that the Company did not satisfactorily
complete enough goals for the applicable Plan Year and in that case, the
Committee may determine that no bonus shall be paid to Participants for such
Plan Year. For each Plan Year, individual performance of the Participants who
are senior executives on the Executive Committee and, if applicable, any other
employee who is an “officer” within the meaning of Rule 16a-1(f) under the
Exchange Act (each, an “Executive Officer”), shall be determined by the
Committee upon review and recommendation to the Committee by the Head of Human
Resources and the Chief Executive Officer, except for the individual performance
of the Chief Executive Officer, which shall be determined by the Committee. For
each Plan Year, individual performance of Participants who are not Executive
Officers (“Other Officers”) will be reviewed and determined by the CEO. In all
cases, awards shall be based on the individual Participant’s satisfactory
completion of individual performance goals established for the applicable Plan
Year (if and to the extent applicable) and/or the individual Participant’s
contribution to the Company’s success in achieving the Company goals for such
Plan Year.
3.    To be eligible for a bonus for any Plan Year, a Participant must be on the
Company’s payroll prior to November 1 of such Plan Year and must be employed by
the Company as of the date of payment of the bonus. A Participant hired after
commencement of any Plan Year shall be eligible for a pro-rated bonus for such
Plan Year. A Participant who, during any Plan Year, is promoted into a position
with a higher bonus target will have a pro-rated bonus based on his or her time
in each position during such Plan Year and the applicable individual performance
targets for such positions for such Plan Year, but calculated based on the
Participant’s annual base pay as of the last day of such Plan Year.
4.    A Participant who has taken an approved leave of absence pursuant to the
Company’s policies of longer than 90 calendar days during any Plan Year shall
receive a pro-rated bonus for such Plan Year, calculated by excluding the number
of days that exceed 90 calendar days during such Plan Year that he or she was on
an approved


1.


183042540 v7

--------------------------------------------------------------------------------





leave of absence. For example, a person on an approved leave of absence for 100
days is eligible for a pro-rated bonus by subtracting 10 days from the bonus
calculation.
5.    A Participant who is on an approved leave of absence on the date the bonus
payment for any Plan Year is made will be eligible to receive a bonus for such
Plan Year on the bonus payment date, provided that such bonus will be pro-rated
as calculated above if he or she was on an approved leave of absence for longer
than 90 calendar days during such Plan Year.
6.    The amount of a Participant’s bonus for each Plan Year is based on a
target percentage of such Participant’s annual base pay as of the last day of
such Plan Year. This target percentage shall be determined by the Committee in
the case of Executive Officers or the CEO in the case of a Participant who is an
Other Officer at the beginning of each Plan Year. The target percentage for such
Plan Year shall then be adjusted based on the Company’s performance and the
individual Participant’s performance over the course of such Plan Year to arrive
at a final performance percentage for such Plan Year. For all Participants who
are Other Officers, the final performance percentage for each Plan Year shall be
based 50% on the Company’s performance and 50% on each Participant’s individual
performance. For those Participants that are Executive Officers, other than the
Chief Executive Officer and the Chief Operating Officer, the final performance
percentage for each Plan Year shall be based 60% on the Company’s performance
and 40% on each Participant’s performance. The Chief Operating Officer’s final
performance percentage for each Plan Year shall be based 80% on the Company’s
performance and 20% on the Participant’s performance and the Chief Executive
Officer’s final performance percentage for each Plan Year shall be determined by
the Committee in its sole discretion. For any Plan Year, the Company performance
percentage and/or the individual performance percentage may exceed 100% in the
event the Company or the individual Participant exceeds expected goals, provided
that neither percentage may exceed 200%. For example, for an applicable Plan
Year, assuming the Company has met 100% of its goals, a Participant who is an
Other Officer, who has met 200% of his or her individuals goals, has a target
percentage of 25% and has a base pay rate of $100,000 will receive a bonus of
$37,500 for such Plan Year [(100% x 50% x $100,000 x 25%) + (200% x 50% x
$100,000 x 25%) = $37,500]. Notwithstanding the foregoing, if a Participant’s
individual performance percentage is less than 100%, then regardless of the
actual Company performance percentage, in calculating such Participant’s final
bonus payout, the Company performance percentage shall be capped at the
Participant’s individual performance percentage. A Participant’s bonus for any
Plan Year may be paid in cash or stock or a combination of both at the
discretion of the Committee. All determinations and decisions made by the
Committee or the CEO as applicable shall be final, conclusive and binding on all
persons and shall be given the maximum deference permitted by law.
7.    This Plan is effective as of January 1, 2017 and was amended on February
4, 2019. Bonus payments for each Plan Year will be made by March 15th following
the end of such Plan Year.
8.    The Company shall provide a copy of this Plan to each Participant upon
request and communicate to each Participant his or her target percentage for
each Plan Year as determined by the Committee or the CEO, as applicable, at the
beginning of such Plan Year.
9.    This Plan supersedes all prior bonus plans or any written or verbal
representations regarding the subject matter of this Plan and is the entire
understanding between the Company and the Participant regarding the subject
matter of this Plan. Participation in this Plan for any Plan Year will not
convey any entitlement to participate in this Plan for any future Plan Year or
in any future plans or to the same or similar future bonus payments. The
Committee may at any time amend, suspend, or terminate this Plan, including
amendment of the target percentages for each Participant and amendment so as to
ensure that no amount paid or to be paid hereunder shall be subject to the
provisions of Section 409(a)(1)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”). For the avoidance of doubt, it is intended that the Plan
satisfy the exemption from the application of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder and any state law of
similar effect provided under


2.


183042540 v7

--------------------------------------------------------------------------------





Section 1.409A-1(b)(4) of the Treasury Regulations, and the Plan shall be
administered and interpreted to the greatest extent possible in compliance
therewith.
10.    The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.
11.    Nothing in this Plan shall interfere with or limit in any way the right
of the Company to terminate any Participant’s employment or service at any time,
with or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.
12.    This Plan and all awards shall be construed in accordance with and
governed by the laws of the State of Washington, without regard to its conflict
of law provisions.
13.    Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.




3.


183042540 v7